DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-6, filed August 20, 2020, which are pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites, “…said system lacks a frame suspended from an elastic band”, however the specification does not provide antecedent basis for the limitation.  Further explanation can be found in the 35 USC 112(a) rejections below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 (and claims 2-5 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “…said system lacks a frame suspended from an elastic band.”  This limitation has not been provided for in the specification.  Paras. 0038 and 0051 disclose, “In certain exemplary embodiments, the system lacks an elastic band and/or any elastic band support system”, however no reference to a “frame” can be found within the specification.  Further, the fact that the drawings do not show a “frame suspended from an elastic band” does not constitute the possession of exclusion of a frame, as claimed.  See MPEP 2173.05(i), which states "Any negative limitation or exclusionary proviso must have basis in the original disclosure", and "The mere absence of a positive recitation is not basis for an exclusion."  MPEP 2163.02 states, “An objective standard for determining compliance with the written description requirement is, ‘does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.’”   Although it mentions that an Applicant can rely on figures as well as words to show possession of the invention, the drawings cannot show a negative.  In other words they cannot show that Applicant contemplated specifically excluding a frame, as claimed.  Again, as stated in 2173.05(i), “The mere absence of a positive recitation is not basis for an exclusion.”  Therefore the limitation fails to comply with the requirement for written description.
	Claim 6 recites, “A method comprising: causing a wearer to couple a plurality of hooks to a shirt via a plurality of O-rings….”  While the specification recites in para.  0045, “certain exemplary embodiments can cause a wearer to couple a plurality of hooks to a shirt via a plurality of O-rings”, there is no disclosure of what mechanism “causes” the wearer to couple the hooks.  Applicant has not provided any further description as to produces such an effect (definition of “cause” provided in para. 0061 of the written description).  Is there some sort of stimulus such a positive or negative reinforcement that “causes” the wearer to perform the action or is the wearer perhaps a robot that is programed to do the action.  In short, Applicant has not provided sufficient explanation of what causes a wearer to perform any action and therefore “causing” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 (and claims 2-5 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite as it recites, “…said system lacks a frame suspended from an elastic band.”  Since a frame has not been disclosed in the written description, it is unclear as to what can be considered a frame and what it has to do with the structure of the currently claimed invention.  Without such clarity, the hook of the currently claimed embodiment can be considered a frame.  And such a frame is suspended from the shirt via an elastomer O-ring which can be considered an elastic band as Applicant has defined an elastic band in para. 0075 as, “elastic band - a loop of rubber or other elastomer, which is usually ring shaped.”  Therefore, the claim first recites having hooks coupled to via elastomer O-rings and then says the system lacks structures that can be interpreted as the hooks and elastomer O-rings, it is unclear as to for what Applicant is seeking coverage as the metes and bounds of the claim are not clearly defined.  Examiner respectfully suggests claiming the invention by what it is and not by what it is not.  For purposes of examination, Examiner has interpreted the limitation to mean that other than the hooks and o-rings, there is no additional structures connected to the shirt to assist in restraining the motion of the shirt.
Claims 1 and 6 are indefinite as each recites, “the protrusion having at least a partial substantially round cross section….”  First it is unclear how one having ordinary skill can determine how much a cross section can deviate from being round and be considered at least a “substantially” round cross section.  For example, would an oval section be considered a “substantially” round cross section.  Applicant’s definition of substantially in para. 0109 which recites, “substantially - to a great extent or degree”, does not provide any further clarification.  Further, in claiming that the “substantially” round cross section as “partial”, the limitation is even further indefinite because it is further unclear how one having ordinary skill to determine what sort of cross section would read on substantially round when it is only partial.  For purposes of examination, Examiner has interpreted that any curving in a cross section of the protrusion can be considered at least a partial substantially round cross section.
Claim 6 is indefinite as it recites, “A method comprising: causing a wearer to couple a plurality of hooks to a shirt via a plurality of O-rings….”  As “causing” fails to comply with the requirement for written description as explained in the 35 USC 112(a) rejection above, it is unclear as to what action or stimulus would cause a wearer to couple a plurality of hooks to a shirt via a plurality of O-rings.  For purposed of examination, Examiner has interpreted the limitation to mean that if such a system exists, then a wearer was caused to couple the hooks with O-rings.
Claim 6 is indefinite as it recites, “causing a wearer to couple a plurality of hooks to a shirt via a plurality of O-rings… and wherein each of said plurality of elastomer O-rings….”  As the first recitation of O-rings did not claim that they are an elastomer, it is unclear if the recitation of “said plurality of elastomer O-rings” is referring to the same O-rings previously claimed or to a different set of O-rings.  For purposes of examination, Examiner has interpreted the second recitation of O-rings to mean that each of the plurality of O-rings is an elastomer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Alland (US 1831618) in view of Werner (US 1413696).
Regarding claim 1, Alland discloses a system comprising: a hook (combination of 17/27/23) coupleable to a shirt (shirt 10, coupleable to 10 via 14/15/16 as seen in Fig. 1), each said hook comprises: a shirt coupling portion (17); and a curved hook portion (23 which contains hook 24) constructed to engage with a belt (13) coupleable to pants (12); and a fastener (14/15/16) wherein each said fastener is constructed to couple a corresponding hook of said plurality of hooks to said shirt (as can be seen in Fig. 1), wherein: said hook is constructed to restrain motion of said shirt relative to said pants when said pants and said hook are operatively coupled to said shirt and engaged with said belt (as can be seen in Fig. 1 and disclosed on p. 1, lines 60-66); and said system lacks a frame suspended from an elastic band (as the other than the plurality of hooks suspended from the shirt, there is no other structure supporting the attachment of the shirt/pants/belt).
Alland does not expressly disclose wherein the hook is a plurality of hooks and the fastener is a plurality of fasteners.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have additional hooks and fasteners in order to equally distribute the pressure of retaining the garments equally around the wearer to avoid failure of a singular hook and since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
Further, Alland does not expressly disclose the shirt coupling portion that comprises a protrusion that defines a channel shaped notch, the protrusion having at least a partial substantially round cross section; and the plurality of fasteners being elastomer O-rings, wherein each of said plurality of elastomer O-rings: is constructed to couple a corresponding hook of said plurality of hooks to said shirt via engagement with said protrusion; and rests in said channel shaped notch of said corresponding hook of said plurality of hooks when operatively coupled thereto.
Werner teaches a garment supporter wherein the shirt coupling portion (3) that comprises a protrusion (7) that defines a channel shaped notch (6), the protrusion having at least a partial substantially round cross section (as can be understood from Fig. 5); and the fastener being an elastomer O-ring (4, disclosed as rubber which is a known elastomer on p. 2, lines 27-34).
Alland and Werner teach analogous inventions in the field of garment supporter.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment method of the shirt portion of the plurality of hooks of Alland with the attachment method of the shirt portion, as taught by Werner, as a simple substitution of one well known construction arrangement for another in order to yield the predictable result of securely fastening the hook to the shirt.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the protrusion on the shirt coupling portion of the plurality of hooks and join the hook via the O-ring as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
When used in combination, each of said plurality of elastomer O-rings (4 of Werner): is constructed to couple a corresponding hook of said plurality of hooks (17/23 of Alland in which 17 of Alland has been modified by 3 of Werner) to said shirt via engagement with said protrusion (as can be seen in Fig. 3 of Werner); and rests in said channel shaped notch of said corresponding hook of said plurality of hooks when operatively coupled thereto (as can be understood from in Fig. 2 of Werner).
Regarding claim 3, the modified system of Alland discloses further comprising: said shirt (10 of Alland as seen in Fig. 1 of Alland).
Regarding claim 4, the modified system of Alland discloses further comprising: said pants (12 of Alland as seen in Fig. 1 of Alland).
Regarding claim 5, the modified system of Alland discloses further comprising: said belt (13 of Alland as seen in Fig. 1 of Alland).
Regarding claim 6, Alland discloses a method comprising: causing a wearer to couple a hook (17/23 of Alland) to a shirt (10 of Allan) via a fastener (as can be seen in Fig. 1, as the hook is coupled to the shirt, the wearer was caused to make such an attachment), wherein each said hook comprises: a shirt coupling portion (17) and a curved hook portion (23, as 23 has portion 24 what has been curved upward) constructed to engage with a belt (13) coupleable to pants (12), and the fastener (14/15/16) wherein each said fastener is constructed to couple a corresponding hook of said plurality of hooks to said shirt (as can be seen in Fig. 1), wherein: said hook is constructed to restrain motion of said shirt relative to said pants when said pants and said plurality of hooks are operatively coupled to said shirt and engaged with said belt (as can be seen in Fig. 1 and disclosed on p. 1, lines 60-66).
Alland does not expressly disclose wherein the hook is a plurality of hooks and the fastener is a plurality of fasteners.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have additional hooks and fasteners in order to equally distribute the pressure of retaining the garments equally around the wearer to avoid failure of a singular hook and since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
	Alland does not disclose wherein the plurality of fasteners is O-rings, wherein the shirt coupling portion that comprises a protrusion that defines a channel, the protrusion having at least a partial substantially round cross section; and wherein each of said plurality of elastomer O-rings: is constructed to couple a corresponding hook of said plurality of hooks to said shirt via engagement with said protrusion; and rests in said channel of said corresponding hook of said plurality of hooks when operatively coupled thereto.
Werner teaches a garment supporter wherein the fastener (4) is a plurality of O-rings (as 4 is an object having a shape of a torus; it is a loop with a substantially round cross-section), the shirt coupling portion (3) that comprises a protrusion (7) that defines a channel shaped notch (6), the protrusion having at least a partial substantially round cross section (as can be understood from Fig. 5); and the plurality of elastomer O-rings (disclosed as rubber which is a known elastomer on p. 2, lines 27-34).
Alland and Werner teach analogous inventions in the field of garment supporter.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment method of the shirt portion of the plurality of hooks of Alland with the attachment method of the shirt portion, as taught by Werner, as a simple substitution of one well known construction arrangement for another in order to yield the predictable result of securely fastening the hook to the shirt.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the protrusion on the shirt coupling portion of the plurality of hooks and join the hook via the O-ring as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
When used in combination, each of said plurality of elastomer O-rings (4 of Werner): is constructed to couple a corresponding hook of said plurality of hooks (17/23 of Alland in which 17 of Alland has been modified by 3 of Werner) to said shirt via engagement with said protrusion (as can be seen in Fig. 3 of Werner); and rests in said channel shaped notch of said corresponding hook of said plurality of hooks when operatively coupled thereto (as can be understood from in Fig. 2 of Werner).
Claim 2 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Alland and Werner as applied to claim 1 above, and further in view of Hicks (US 2003/0033697).
Regarding claim 2, the modified system of Alland discloses all the limitations of claim 1 above, but does not expressly disclose wherein: said partial substantially round cross section defines a slot.
Hicks teaches an attachment system wherein: said partial substantially round cross section (cross section of 314, see Fig. 4) defines a slot (space between neck member 328a and 328b).
Alland, Werner, and Hicks teach analogous inventions in the field of attachment methods of fitting protrusions into circular members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a slit to the protrusion of the modified system of Alland as taught by Hicks in order so that the split parts of the protrusion “can flex inwardly when being mounted within the base of an attachment, then flex outwardly to maintain (e.g., temporarily) the neck within the base” (see para 0064 of Hicks).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are garment connection arrangements.  For example, Hein (US 1780523)shows a belt carrier attached to a garment for supporting the belt, Seamans (US 5309572) shows a hook mounted on a shirt for holding up pants and a belt, and Pernu (US 9568144) shows a module connected to a garment with an O-ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732